  EXHIBIT 10.1

 

Mark Radom

1/2 Nachal Maor

Ramat Bet Shemesh

Israel 99623

 

3 March 2016

 

Yehuda Eliraz 

Director

Graphite Corp.

Jerusalem, Israel

 

Re: Resignation

 

Dear Yehuda:

 

In your capacity as director of Graphite Corp., I am hereby informing you of my
resignation, effective 30 days from now, as director and chief executive officer
for cause under Section 5.1(e)(i) for failure to pay monetary and share-based
compensation. I have asked you on many occasions to sign the board resolution to
issue my shares and you have refused to do so each time, starting in January
2015. I hereby reserve the right to rescind and/or cancel this resignation in my
sole discretion at any time prior to the expiry of the 30-day period. I also
reserve the right to sue you for, among other things, breach of fiduciary duty
and for failure to issue my shares. I will prepare and file a current report on
Form 8-K to report this transaction.

 

 

[img001.jpg]

 

Mark Radom